In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Queens County (Rios, J.), dated April 21, 2010, which denied the petition and directed the parties to proceed to arbitration.
Ordered that the order is affirmed, with one bill of costs.
Once the petitioner disclaimed liability coverage of the subject vehicle under the livery use exclusion provision of the subject insurance policy, the vehicle was rendered an uninsured motor vehicle under the policy, as required by Insurance Law § 3420 (f) (1), and the respondent Karen Townsend was entitled to seek uninsured motorist benefits (see Matter of Liberty Mut. Ins. Co. v Saravia, 271 AD2d 534 [2000]; see generally Matter of Liberty Mut. Ins. Co. [Hogan], 82 NY2d 57 [1993]). Accordingly, the Supreme Court properly denied the petition and directed the parties to proceed to arbitration. Prudenti, P.J., Dillon, Balkin and Chambers, JJ., concur.